 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL XAVIER BELL,                               No. 2:17-cv-00063-MCE-CKD
12                        Plaintiff,
13            v.                                         ORDER
14    MICHAEL MARTEL, et al.,
15                        Defendants.
16

17            Plaintiff is a state inmate proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. Currently pending before the court is plaintiff’s motion to compel filed on May

19   20, 2019. ECF No. 66. Defendants have filed an opposition. ECF No. 67. For the reasons

20   outlined below, the court will deny the motion to compel without prejudice.

21      I.         Factual and Procedural History

22           On March 3, 2018, the court screened plaintiff’s first amended complaint and found

23   service appropriate for defendants E. Quinto, D. Brown, Richardson, E. Espino-Acevedo, J.

24   Wagner, T. Agapay, G. Gill, Gatchalian, Simon, J. Go, Urquidez, and Spalding based on Eighth

25   Amendment claims of deliberate indifference to plaintiff’s serious medical needs, excessive force,

26   and a failure to protect plaintiff from harm. ECF No. 22. A discovery and scheduling order was

27   issued on June 21, 2018 and modified by order of October 15, 2018. ECF Nos. 29, 47. The

28   discovery and pretrial motions deadlines were vacated and the entire case was stayed on October
                                                         1
 1   30, 2018 based on a pending settlement conference that was ordered to occur on January 22,

 2   2019. ECF No. 53. However, this settlement conference date was vacated due to logistical

 3   difficulties in securing plaintiff’s attendance based on his incarceration at the Los Angeles Men’s

 4   Central Jail. Due to these delays, an amended discovery and scheduling order was issued on

 5   March 18, 2019. See ECF No. 61.

 6            Based on the extraordinary efforts of court staff, a second settlement conference was

 7   scheduled in the Central District of California before Magistrate Judge Rozella A. Oliver on May

 8   17, 2019. See ECF No. 63. However, that settlement conference had to be vacated as well due

 9   to additional logistical problems with the L.A. Men’s Central Jail. See ECF No. 65.

10            Plaintiff’s pending motion to compel was filed with the court on May 20, 2019. ECF No.

11   66. However, the motion and the proof of service are dated March 25, 2019. See ECF No. 66 at

12   1-2. In his motion, plaintiff indicates that he has not received a response to the discovery

13   requests that he sent to defendants on September 20, 2018. ECF No. 66 at 1. Plaintiff indicates

14   that he received a copy of the court’s October 15, 2018 order modifying the discovery deadlines.

15   However, it seems clear to the court that plaintiff’s motion to compel was written before plaintiff

16   had received a copy of the March 18, 2019 order which extended the discovery deadline in this

17   case once again.

18            Defendants filed an opposition to plaintiff’s motion to compel on June 11, 2019 indicating

19   that they “are working to respond to Bell’s discovery requests” in light of all of the delays in this

20   matter. ECF No. 67 at 2.
21      II.      Analysis

22            In light of the procedural history of this case and the delays attendant in securing

23   plaintiff’s appearance at a settlement conference that is currently scheduled for August 1, 2019,

24   the court will deny plaintiff’s motion to compel without prejudice to refiling it in the event that

25   this case does not settle. The parties are advised that the court will re-set the deadlines governing

26   this case, if appropriate, following the August 1, 2019 settlement conference. Until such time, all
27   deadlines and portions of the court’s discovery and scheduling orders remain in effect. See ECF

28   Nos. 29, 47, 61. To the extent that it is necessary, the court confirms that defendants’ responses
                                                         2
 1   to plaintiff’s discovery requests are due on or before July 9, 2019.

 2          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 66)

 3   is denied without prejudice.

 4   Dated: June 20, 2019
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   12/bell0063.m2compel.docx

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
